WRIGHT, C. J.:
In this case the bill charges in substance, that on the 13th March, 1839, the defendant Lott conveyed to Mary Thomas certain property in the town of Marianna, and a tract of land in Jackson County — that Lott was the owner of certain lands obtained by pre-emption, which he also conveyed to Mrs. Thomas- — that about the same time Lott also conveyed to Mrs. Thomas all his property, of every description- — -that Lott was then largely indebted to many persons in the County, and particularly to the complainants — -that in March, 1840, judgments were obtained at law by complainants, and executions were issued against Lott and returned “ nulla bona” — that the sale to Mrs. *315Thomas was fraudulent as to creditors — that a merely nominal and fictitious consideration was paid, if any — that Mrs. Thomas was in no sort of condition to purchase, was an aged widow — that defendant Lott remained in possession of the property — that Mrs. Thomas lived with Lott, who was her son-in-law — that no separate account was kept of their affairs, and that shortly before the death of Mrs. Thomas, she made a will, devising all her estate to her .daughter, Lott’s wife, and appointed Lott her executor.
The prayer of the bill is, that the conveyance from Lott .to Mary Thomas be set aside as being fraudulent, and that he he required to account as executor, &c.
The answer of the defendant, Lott, states, that in 1838 or ’39, he had it in view to go to Texas, and with that intent sold all of his property, real and personal, except notes and accounts,, to Mary Thomas — -that he had no intention thereby to defraud his creditors — that the property sold went over into the possession of the vendee, who continued in possession untihher death — that she paid him the purchase money as agreed on, partly in money, partly in his own notes, and that he lived with his mother-in-law after the sale, and attended to her business as an agent or overseer. He denies all fraud and secret trust — in short denies all tbe facts set forth in the bill as a ground for tbe interference of a Court of Equity.
A Supplemental bill was afterwards filed, charging Mrs. Thomas, with knowledge of, and participation in, thefraud of the defendant, Lott. To this Lott answers in effect, that he does not believe that Mrs. Thomas knew of his indebtedness at or before the sale to ber.
The testimony of a number of witnesses was taken in the cause, hut it is sufficient to say that there is nothing in this to cast suspicion even, upon the truth of Lott’s an.sWei’S. The complainants are therefore in this attitude — ■ *316they have appealed to the conscience of Lott in relation to the facts on which they rely — he denies the facts charged, and they present no proof to contradict his answers.
It is true, as contended for on the part of the complainants, that fraud is in general, a question of intent, and may be presumed from circumstances, and in some cases the presumption is so strong as to be incapable of being repelled by proof, but in the 'case before us, the facts disclosed, to-witj that Lott was largely indebted, that he made the conveyance in question to his-mother-in-law, and that he conveyed his entire property, though these may be badges of fraud, yet to say that they constitute fraud in themselves, would be to carry the doctrine beyond the limits of reason or authority, and to shut out the light of wisdom and truth. Here by the evidence brought out by the complainants themselves, we have all these facts explained — all these badges of fraud removed, at least so far as Mrs. Thomas is concerned ; for she, it seems, knew nothing of Lott’s indebtedness, or of his fraudulent intent, if it existed. She paid for the property purchased, what seems a full and adequate price.
From this state of the case, it follows that Mrs. Thomas must be deemed a bona ficle purchaser, for a valuable consideration, without notice even of Lott’s indebtedness.
Let the decree of the Court below be affirmed.